Ann-Marie Roberts-




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 5, 2015

                                      No. 04-15-00409-CV

                                      Larry Dean DAVIS,
                                           Appellant

                                                v.

                                  Ann-Marie Roberts-DAVIS,
                                          Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-10500
                          Honorable Richard Price, Judge Presiding


                                         ORDER
        On July 7, 2015, Appellant filed a notice of appeal and an affidavit of indigence in this
court. Appellant’s indigence was contested, and the trial court sustained the contest. See TEX. R.
APP. P. 20.1.
       Given the trial court’s determination that Appellant is not indigent, we order Appellant to
pay costs of this appeal, including the $195.00 and $10.00 filing fees. See id.
       If Appellant fails to pay the filing fees within TEN DAYS of the date of this order,
this appeal may be dismissed. See id. R. 5, 42.3; In re W.J.C., No. 04-05-00532-CV, 2005 WL
3477883, at *1 (Tex. App.—San Antonio Dec. 21, 2005, no pet.) (mem. op.).
       All other appellate deadlines are suspended pending further order of this court.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2015.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court